In an action by an association of neighboring property owners and by several of the property owners themselves for a judgment to declare unconstitutional and void a change of zone from residence to business granted by the town board of the town of Islip, Suffolk County, with respect to property owned by respondent Sands, plaintiffs appeal from- an order granting said respondent’s motion for summary judgment, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. (Penataquit Assn. v. Furman, 283 App. Div. 875.) Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ.